UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
DEMOCRACY PARTNERS, LLC, et al., )
)
Plaintiffs, )
)
Vv. ) Civil Action No. 17-1047 (PLF)
)
PROJECT VERITAS ACTION FUND, et al., )
)
Defendants. )
)
ORDER

For the reasons set forth in the accompanying Opinion, it is hereby

ORDERED that Plaintiffs’ Motion in Limine to Exclude Testimony of Aaron
Black [Dkt. No. 118] is GRANTED IN PART and DENIED IN PART; it is

FURTHER ORDERED that Aaron Black may testify as to the existence of a
fiduciary duty between Allison Maass and Democracy Partners, but to no other matters; it is

FURTHER ORDERED that Plaintiffs’ Motion in Limine to Exclude Evidence
Relating to Exposure of Defendant Allison Maass’ Subsequent Attempt to Secretly Record
Another Organization [Dkt. No. 120] is GRANTED IN PART and DENIED IN PART; it is

FURTHER ORDERED that defendants may introduce defendants’ proposed trial
Exhibits 158 and 159, but may not introduce proposed trial Exhibits 157, 160, 161, 162, 163,
164, 165, 166, 167, 168, 169, 170, or 178; it is

FURTHER ORDERED that Plaintiffs’ Motion in Limine to Exclude

 

Undercurrent Videos [Dkt. No. 119] is GRANTED; it is
FURTHER ORDERED that Project Veritas Parties’ Motion in Limine to Exclude
Plaintiffs’ Proposed Trial Exhibit 121 [Dkt. No. 128] is GRANTED; and it is

FURTHER ORDERED that the parties may question witnesses at trial about the
underlying facts related to the excluded exhibits so long as the line of questioning is relevant to

the issue at trial.

SO ORDERED.

PAUL L. FRIEDMAN
United States District Judge

DATE: $>]\ 2 | 2o—